Exhibit 10(b)  

Contract No. 117183  

NATURAL GAS PIPELINE COMPANY OF AMERICA (Natural)


TRANSPORTATION RATE SCHEDULE FTS
AMENDMENT NO. 11 DATED February 26, 2003
TO AGREEMENT DATED March 16, 2000 (Agreement)



 

1.

[  ]  Exhibit A dated February 26, 2003. Changes Primary Receipt Point(s) and
Point MDQ's. This Exhibit A replaces any previously dated Exhibit A.

2.

[  ]  Exhibit B dated February 26, 2003. Changes Primary Delivery Point(s) and
Point MDQ's. This Exhibit B replaces any previously dated Exhibit B.

3.

[X]  Exhibits A and B dated February 26, 2003. Changes Primary Receipt and
Delivery Points and Point MDQ's. These Exhibits A and B replace any previously
dated Exhibits A and B.

4.

[X]  Exhibit C dated February 26, 2003. Changes the Agreement's Path. This
Exhibit C replaces any previously dated Exhibit C.

5.

[X]  In Section 2. of Agreement, revise Agreement MDQ:

 

 

29,000 MMBtu per day for the period May 1, 2003 to October 31, 2003

 

 

65,000 MMBtu per day for the period November 1, 2003 to March 31, 2004

 

 

29,000 MMBtu per day for the period April 1, 2004 to October 31, 2004

 

 

65,000 MMBtu per day for the period November 1, 2004 to March 31, 2005

 

 

29,000 MMBtu per day for the period April 1, 2005 to October 31, 2005

 

 

65,000 MMBtu per day for the period November 1, 2005 to March 31, 2006

 

 

29,000 MMBtu per day for the period April 1, 2006 to April 30, 2006

6.

[  ]  Revise Service Options

 

 

 

Service option selected (check any or all):

 

 

 

[  ] LN      [  ] SW      [  ] NB

7.

[X]  The term of this Agreement is extended through April 30, 2006.

8.

[  ]  Other:

This Amendment No. 11 becomes effective May 1, 2003.

Except as hereinabove amended, the Agreement shall remain in full force and
effect as written.

AGREED TO BY:

THE NATURAL GAS PIPELINE COMPANY OF AMERICA
"Natural"

THE PEOPLES GAS LIGHT AND COKE COMPANY
"Shipper"

By:   /s/ DAVID J. DEVINE

By:   /s/ WILLIAM E. MORROW

Name:   David J. Devine

Name:   William E. Morrow

Title:   Vice President, Financial Planning

Title:   Executive Vice President

 

 

EXHIBIT A
DATED: February 26, 2003
EFFECTIVE DATE: May 1, 2003

COMPANY:  THE PEOPLES GAS LIGHT AND COKE COMPANY
CONTRACT:  117183

RECEIPT POINT/S

Name / Location

County/Parish
Area

State

Pin
No.

Zone

MDQ
(MMBtu/d)

PRIMARY RECEIPT POINT/S

5/1/2003 - 10/31/2003

1.  KMTP/NGPL GOODRICH TAP POLK
INTERCONNECT WITH MIDCON TEXAS PIPELINE
COMPANY ON TRANSPORTER'S GULF COAST
MAINLINE IN OR NEAR THE AUGUSTINE VIESCA
SURVEY, A-77, POLK COUNTY, TEXAS.

POLK

TX

5579

03

29000

11/1/2003 - 3/31/2004

 

 

 

 

 

2.  KMTP/NGPL GOODRICH TAP POLK
INTERCONNECT WITH MIDCON TEXAS PIPELINE
COMPANY ON TRANSPORTER'S GULF COAST
MAINLINE IN OR NEAR THE AUGUSTINE VIESCA
SURVEY, A-77, POLK COUNTY, TEXAS

POLK

TX

5579

03

65000

4/1/2004 - 10/31/2004

3.  KMTP/NGPL GOODRICH TAP POLK
INTERCONNECT WITH MIDCON TEXAS PIPELINE
COMPANY ON TRANSPORTER'S GULF COAST
MAINLINE IN OR NEAR THE AUGUSTINE VIESCA
SURVEY, A-77, POLK COUNTY, TEXAS.

POLK

TX

5579

03

29000

11/1/2004 - 3/31/2005

4.  KMTP/NGPL GOODRICH TAP POLK
INTERCONNECT WITH MIDCON TEXAS PIPELINE
COMPANY ON TRANSPORTER'S GULF COAST
MAINLINE IN OR NEAR THE AUGUSTINE VIESCA
SURVEY, A-77, POLK COUNTY, TEXAS.

POLK

TX

5579

03

65000

4/1/2005 - 10/31/2005

 

 

 

 

 

5.  KMTP/NGPL GOODRICH TAP POLK
INTERCONNECT WITH MIDCON TEXAS PIPELINE
COMPANY ON TRANSPORTER'S GULF COAST
MAINLINE IN OR NEAR THE AUGUSTINE VIESCA
SURVEY, A-77, POLK COUNTY, TEXAS.

POLK

TX

5579

03

29000

11/1/2005 - 3/31/2006

6.  KMTP/NGPL GOODRICH TAP POLK
INTERCONNECT WITH MIDCON TEXAS PIPELINE
COMPANY ON TRANSPORTER'S GULF COAST
MAINLINE IN OR NEAR THE AUGUSTINE VIESCA
SURVEY, A-77, POLK COUNTY, TEXAS.

POLK

TX

5579

03

65000

4/1/2006 - 4/30/2006

 

 

 

 

 

7.  KMTP/NGPL GOODRICH TAP POLK
INTERCONNECT WITH MIDCON TEXAS PIPELINE
COMPANY ON TRANSPORTER'S GULF COAST
MAINLINE IN OR NEAR THE AUGUSTINE VIESCA SURVEY,
A-77, POLK COUNTY, TEXAS.

POLK

TX

5579

03

29000

 

SECONDARY RECEIPT POINT/S

All secondary receipt points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.

RECEIPT PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered to Natural at the Receipt Point/s shall be at a
delivery pressure sufficient to enter Natural's pipeline facilities at the
pressure maintained from time to time, but Shipper shall not deliver gas at a
pressure in excess of the Maximum Allowable Operating Pressure (MAOP) stated for
each Receipt Point. The measuring party shall use or cause to be used an assumed
atmospheric pressure corresponding to the elevation at such Receipt Point/s.

RATES

Except as provided to the contrary in any written agreement(s) between the
parties in effect during the term hereof, Shipper shall pay Natural the maximum
rate and all other lawful charges as specified in Natural's applicable rate
schedule.

FUEL GAS AND GAS LOST AND UNACCOUNTED FOR PERCENTAGE (%)

Shipper will be assessed the applicable percentage for Fuel Gas and Gas Lost and
Unaccounted For.

TRANSPORTATION OF LIQUIDS

Transportation of liquids may occur at permitted points identified in Natural's
current Catalog of Receipt and Delivery Points, but only if the parties execute
a separate liquids agreement.

 

 

EXHIBIT B
DATED February 26, 2003
EFFECTIVE DATE: May 1, 2003

 

COMPANY:  THE PEOPLES GAS LIGHT AND COKE COMPANY
CONTRACT:  117183

DELIVERY POINT/S


Name / Location

County/Parish
Area

State

Pin
No.

Zone

MDQ
(MMBtu/d)

PRIMARY DELIVERY POINT/S

5/1/2003 - 10/14/2003

1.  NO SHORE/NGPL GRAYSLAKE LAKE
INTERCONNECT WITH NORTH SHORE GAS COMPANY
LOCATED IN SEC. 12-T44N-R10E, LAKE COUNTY, ILLINOIS.

LAKE

IL

900001

09

4500

2.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3
IN SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS

COOK

IL

3296

09

20000

3.  PGLC/NGPL OAKTON STREET COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S HOWARD STREET
LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

COOK

IL

904174

09

4500

10/15/2003 - 10/31/2003

4.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3
IN SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

29000

11/1/2003 - 3/31/2004

5.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3
IN SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

65000

4/1/2004 - 4/15/2004

 

 

 

 

 

6.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3
IN SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

29000

4/16/2004 - 10/14/2004

 

 

 

 

 

7.  NO SHORE/NGPL GRAYSLAKE LAKE
INTERCONNECT WITH NORTH SHORE GAS COMPANY
LOCATED IN SEC. 12-T44N-R10E, LAKE COUNTY, ILLINOIS.

LAKE

IL

900001

09

4500

8.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3
IN SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

20000

9.  PGLC/NGPL OAKTON STREET COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S HOWARD STREET
LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

COOK

IL

904174

09

4500

10/15/2004 - 10/31/2004

10.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3 IN
SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

29000

11/1/2004 - 3/31/2005

11.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3 IN
SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

65000

4/1/2005 - 4/15/2005

12.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3 IN
SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

29000

4/16/2005 - 10/14/2005

13.  NO SHORE/NGPL GRAYSLAKE LAKE
INTERCONNECT WITH NORTH SHORE GAS COMPANY
LOCATED IN SEC. 12-T44N-R10E, LAKE COUNTY, ILLINOIS.

LAKE

IL

900001

09

4500

14.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3 IN
SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

20000

15.  PGLC/NGPL OAKTON STREET COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S HOWARD STREET
LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

COOK

IL

904174

09

4500

10/15/2005 - 10/31/2005

16.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3 IN
SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

29000

11/1/2005 - 3/31/2006

17.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3 IN
SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

65000

4/1/2006 - 4/15/2006

18.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3 IN
SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

29000

4/16/2006 - 4/30/2006

19.  NO SHORE/NGPL GRAYSLAKE LAKE
INTERCONNECT WITH NORTH SHORE GAS COMPANY
LOCATED IN SEC. 12-T44N-R10E, LAKE COUNTY, ILLINOIS.

LAKE

IL

900001

09

4500

20.  PGLC/NGPL CALUMET #3 COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S CALUMET LINE #3 IN
SEC. 6-T37N-R15E, COOK COUNTY, ILLINOIS.

COOK

IL

3296

09

20000

21.  PGLC/NGPL OAKTON STREET COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY ON TRANSPORTER'S HOWARD STREET
LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

COOK

IL

904174

09

4500

 

SECONDARY DELIVERY POINT/S

All secondary delivery points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.

DELIVERY PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered by Natural to Shipper, or for Shipper's account, at
the Delivery Point/s shall be at the pressure available in Natural's pipeline
facilities from time to time. The measuring party shall use or cause to be used
an assumed atmospheric pressure corresponding to the elevation at such Delivery
Point/s.

 

 

EXHIBIT C
DATED February 26, 2003
EFFECTIVE DATE: May 1, 2003

COMPANY:  THE PEOPLES GAS LIGHT AND COKE COMPANY
CONTRACT:  117183

Pursuant to Natural's tariff, an MDQ exists for each primary transportation path
segment and direction under the Agreement. Such MDQ is the maximum daily
quantity of gas which Natural is obligated to transport on a firm basis along a
primary transportation path segment.

A primary transportation path segment is the path between a primary receipt,
delivery, or node point and the next primary receipt, delivery, or node point. A
node point is the point of interconnection between two or more of Natural's
pipeline facilities.

A segment is a section of Natural's pipeline system designated by a segment
number whereby the Shipper under the terms of their agreement based on the
points within the segment identified on Exhibit C have throughput capacity
rights.

The segment numbers listed on Exhibit C reflect this Agreement's path
corresponding to Natural's most recent Pipeline System Map which identifies
segments and their corresponding numbers. All information provided in this
Exhibit C is subject to the actual terms and conditions of Natural's Tariff.

 

 



11/1/2004 - 3/31/2005

 

43.

26

 

0

 

F

 

0

44.

27

 

26

 

F

 

65000

45.

28

 

27

 

F

 

65000

46.

33

 

36

 

F

 

65000

47.

35

 

28

 

B

 

65000

48.

36

 

35

 

F

 

65000

 

 

 

 

 

 

 

 

4/1/2005 - 4/15/2005

 

 

49.

26

 

0

 

F

 

0

50.

27

 

26

 

F

 

29000

51.

28

 

27

 

F

 

29000

52.

33

 

36

 

F

 

29000

53.

35

 

28

 

B

 

29000

54.

36



35



F



29000

 

 

 

 

 

 

 

 

4/16/2005 - 10/14/2005

 

55.

26

 

0

 

F

 

0

56.

27

 

26

 

F

 

29000

57.

28

 

27

 

F

 

29000

58.

30

 

28

 

F

 

4500

59.

33

 

36

 

F

 

20000

60.

35

 

28

 

B

 

20000

61.

36

 

35

 

F

 

20000

62.

39

 

40

 

F

 

4500

63.

40

 

28

 

F

 

4500

 

 

 

 

 

 

 

 

10/15/2005 - 10/31/2005





64.

26

 

0

 

F

 

0

65.

27

 

26

 

F

 

29000

66.

28

 

27

 

F

 

29000

67.

33

 

36

 

F

 

29000

68.

35

 

28

 

B

 

29000

69.

36

 

35

 

F

 

29000

 

 

 

 

 

 

 

 

11/1/2005- 3/31/2006

 

70.

26

 

0

 

F

 

0

71.

27

 

26

 

F

 

65000

72.

28

 

27

 

F

 

65000

73.

33

 

36

 

F

 

65000

74.

35

 

28

 

B

 

65000

75.

36

 

35

 

F

 

65000

 

 

 

 

 

 

 

 

4/1/2006 - 4/15/2006

 

 

76.

26

 

0

 

F

 

0

77.

27

 

26

 

F

 

29000

78.

28

 

27

 

F

 

29000

79.

33

 

36

 

F

 

29000

80.

35

 

28

 

B

 

29000

81.

36

 

35

 

F

 

29000

 

 

 

 

 

 

 

 

4/16/2006- 4/30/2006

 

82.

26

 

0

 

F

 

0

83.

27

 

26

 

F

 

29000

84.

28

 

27

 

F

 

29000

85.

30

 

28

 

F

 

4500

86.

33

 

36

 

F

 

20000

87.

35

 

28

 

B

 

20000

88.

36

 

35

 

F

 

20000

89.

39

 

40

 

F

 

4500

90.

40

 

28

 

F

 

4500



